Name: Commission Regulation (EEC) No 2554/88 of 16 August 1988 on offers tendered in respect of the 20th invitation to tender issued under the standing invitation to tender referred to in Regulation (EEC) No 3905/86
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 228/20 Official Journal of the European Communities 17. 8 . 88 COMMISSION REGULATION (EEC) No 2554/88 of 16 August 1988 on offers tendered in respect of the 20th invitation to tender issued under the standing invitation to tender referred to in Regulation (EEC) No 3905/86 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas no offers were received in respect of the 20th individual invitation to tender ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal* HAS ADOPTED THIS REGULATION : Article 1 For the 20th individual invitation to tender pursuant to Regulation (EEC) No 3905/86, in respect of which the time limit for the submission of tenders expired on 10 August 1 ?88 , no award shall be made. Article 2 This Regulation shall enter into force on 19 August 1988 . Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 2248/88 (2), and in particular Article 7 (3) thereof, . Whereas, pursuant to Commission Regulation (EEC) No 3905/86 of 22 December 1986 on the sale by tender, for export, of beef held by certain intervention agencies to Peru (3), as last amended by Regulation (EEC) No 742/88 (4), intervention agencies have issued a standing invitation to tender in respect of certain quantities of beef which they hold ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 August 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148, 28 . 6 . 1968 , p. 24. 2 OJ No L 198 , 26. 7. 1988, p. 24. (3) OJ No L 364, 23. 12. 1986, p. 17. (4) OJ No L 76, 22. 3 . 1988 , p. 16 .